Appeal by the People from an order of the Supreme Court, Queens County, made April 26,1979, which, upon defendant’s motion to set aside a jury verdict convicting him of manslaughter in the second degree, reduced the conviction to one of criminally negligent homicide, and appeal by defendant from a judgment of the same court, rendered April 26, 1979, upon the verdict as reduced. Order and judgment reversed, on the law, defendant’s motion is denied, the jury’s verdict finding defendant guilty of manslaughter in the second degree is reinstated, and the case is remitted to Criminal Term for resentence. The evidence at trial was sufficient to support the jury’s verdict adjudging defendant guilty of manslaughter in the second degree. We have reviewed defendant’s assertions of error and find them to be without merit. Damiani, J. P., Gibbons, Rabin and Thompson, JJ., concur.